Name: Commission Regulation (EEC) No 460/93 of 26 February 1993 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 49/66 Official Journal of the European Communities 27. 2. 93 COMMISSION REGULATION (EEC) No 460/93 of 26 February 1993 on the supply of milk products as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 1 000 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. O OJ No L 136, 26. 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . 27 . 2. 93 Official Journal of the European Communities No L 49 67 ANNEX I LOTS A 1 . Operation Nos (') : 1473-1478/92 2. Programme : 1992 3 . Recipient ^) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 i wfp) 4 . Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Mozambique (Al ), Mauritius (A2), Equatorial Guinea (A3), Morocco (A4, A5), Comoros (A6) 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods OC): (see OJ No C 114, 29 . 4. 1991 , p. 1 , I.B.I.) 8 . Total quantity : 1 000 tonnes 9 . Number of lots : 1 in 6 parts (see Annex II) 10 . Packaging and marking : see OJ No C 1 14, 29. 4. 1991 , p. 1 (I. A. 2. 3 , I. B. 2. and I. B. 3 .) Al , A2, A4, A5 : 20-foot containers  A6 : (6) Markings in English Supplementary markings : see Annex II 1 1 . Method of mobilization of product : Community market The vitaminized skimmed-milk powder must be manufactured after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5 . 4.  2. 5 . 1993 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 15 3. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 29 . 3 . 1993 (b) period for making the goods available at the port of shipment 19 . 4.  16. 5. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon (Brussels time) on 1 3. 4. 1 993 (b) period for making the goods available at the port of shipment : 3 .  30. 5 . 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 120 , bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; (telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25 . Refund payable on request by the successful tenderer (4) : refund applicable on 26. 2. 1993, fixed by Commission Regulation (EEC) No 158/93 (OJ No L 21 , 29. 1 . 1993, p. 22) No L 49/68 Official Journal of the European Communities 27. 2. 93 Notes : ( 1) The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts . The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Article 8 to 12 of Commission Regulation (EEC) No 3819/92 (OJ No L 387, 31 . 12. 1992, p. 17) shall not apply to this amount. (*) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  Veterinary certificate issued by an official entity stating that the product was processed with pasteu ­ rized milk, coming from healthy animal, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not regis ­ tered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (6) The bags shall be stacked (max. 40) on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 X 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings, ,  a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm,  a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm,  three bearers measuring 100 mm in width and of a thickness of 22 mm,  nine dowels : 100 x 100 x 78 mm minimum,  the palletized bags shall be covered by a shrink film of a thickness of at least 150 microns,  the whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. 27. 2. 93 Official Journal of the European Communities No L 49/69 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione, n . Maatregel nr. AcÃ §Ã £o n ? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Marquage complÃ ©mentaire Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  j (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) A 1 000 A 1 : 263 1473/92 WFP / 0472100 / 0238203 / Maputo A2 : 170 1474/92 WFP / 0051103 / Port-Louis A3 : 15 1475/92 WFP / 0260203 / Bate A 4 : 31 1 1476/92 WFP / 0228803 / Casablanca A 5 : 208 1477/92 WFP / 0228803 / Tanger A 6 : 33 1478/92 WFP / 0254502 / Moroni